Citation Nr: 0901130	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for Hepatitis C Virus 
(HCV).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Army from May 1967 
to May 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  There is no medical evidence confirming the veteran has 
HCV.

2.  There is no medical evidence confirming the veteran has 
bilateral hearing loss, much less sufficient hearing loss to 
be considered a disability by VA standards.

3.  There is no evidence confirming the veteran has tinnitus.


CONCLUSIONS OF LAW

1.  HCV was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 3.303 
(2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West Supp. 2005); 
38 C.F.R. §§ 3.303 (2008).

3.  Tinnitus was not incurred in service or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. 
§§ 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
October 2005, prior to the initial adjudication of his claims 
in December 2005.  This letter informed him of the evidence 
required to substantiate his claims and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The letter did not comply with Dingess, as he was not 
apprised of the downstream disability rating and effective 
date elements of his claims, but this is nonprejudicial, 
i.e., harmless error.  38 C.F.R. § 20.1102.  See also 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Since the 
Board will conclude below that the preponderance of the 
evidence is against his underlying claims for service 
connection, the downstream disability rating and effective 
date elements of his claims are moot.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA treatment records.  There is 
no indication of any outstanding records pertaining to his 
claims.  

The Board also finds that a VA examination is not necessary 
to determine whether the veteran's claimed HCV, hearing loss, 
and tinnitus could be related to his military service, as the 
standards of the Court's decision in McLendon v. Nicholson, 
20 Vet. App. 79 (2006), have not been met.  Under McLendon, 
VA must provide a medical examination in a service-connection 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim. Id., at 81. See also 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, there is no competent evidence of that the 
veteran currently suffers from any of the claimed 
disabilities.  The only evidence suggesting that the veteran 
has any of these conditions is his unsubstantiated lay 
allegations.  These statements are insufficient to trigger 
VA's duty to provide an examination.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004) (VA is not obligated to provide 
an examination for a medical nexus opinion where, as here, 
the supporting evidence of record consists only of a lay 
statement).  Accordingly, the Board finds that no further 
notification or assistance is necessary to meet the 
requirements of the VCAA or Court as to these claims.

II.  Service Connection for HCV

The veteran claims he has HCV as a result of Agent Orange 
exposure in service.  For the reasons discussed below, the 
Board finds no basis to grant service connection.

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases will be presumed to 
have been incurred in service if manifested to a compensable 
degree (of at least 10 percent) within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2008).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Although the veteran was treated for infectious hepatitis in 
May 1968 while in service, he does not have a current 
diagnosis of HCV.  In January 2006, the veteran was tested 
for Hepatitis A, B, and C.  The tests were all non-reactive 
or negative for hepatitis.  Thus, in absence of competent 
medical evidence showing a known clinical diagnosis of HCV, 
his claim must be denied.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

The Board has also considered the veteran's lay statements.  
While he may believe that he has HCV, as a layman without any 
medical training and expertise, he simply is not qualified to 
render a medical opinion.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  He is only competent to comment on symptoms he 
may have personally experienced, but not the cause of them.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Without further evidence to corroborate the veteran's alleged 
condition, the veteran cannot be granted service connection 
for this condition.  Consequently, for these reasons and 
bases, the preponderance of the evidence is against the 
veteran's claim, and the benefit of the doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  The Board 
must therefore deny his claim.




III.	Service Connection for Hearing Loss and Tinnitus

The veteran claims he has hearing loss and tinnitus as a 
result of service.  As the veteran's STRs and VA treatment 
records do not contain diagnoses of sensorineural hearing 
loss or tinnitus, the record does not contain sufficient 
evidence to grant service connection for these claims.

The veteran's STRs show some hearing loss at his induction 
physical in May 1967; audiometric testing showed a 15-decibel 
loss at 500 Hz level, a 20-decibel loss at the 1000 Hz level, 
a 10-decibel loss at the 2000 Hz level, and a 35-decibel loss 
at the 4000 Hz level in the right ear, and a 25-decibel loss 
at 500 Hz level, a 20-decibel loss at the 1000 Hz level, a 
15-decibel loss at the 2000 Hz level and a 45-decibel loss at 
the 4000 Hz level in the left ear.  However, the separation 
exam only showed a 5-decibel loss the 4000 Hz level in the 
right ear, which would demonstrate normal hearing.  In light 
of the findings showing no significant downward trend in the 
veteran's hearing acuity between his entrance and separation 
from active duty, the service medical records provide highly 
probative evidence against his claim for bilateral hearing 
loss.  See Struck v. Brown, 9 Vet. App. 145 (1996).  

With respect to the requirement of a current disability, 
before service connection may be granted for hearing loss it 
must be of a particular level of severity.  For the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory threshold for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

In this case, the record does not contain a diagnosis of 
either sensorineural hearing loss or tinnitus.  The record 
does not include any complaints of difficulty hearing or 
ringing in the ears.  Therefore, without a diagnosis of 
hearing loss or tinnitus, the veteran cannot be granted 
service connection for these conditions.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

As there is no mention whatsoever of hearing loss or tinnitus 
in the STRs or the VA treatment records, either in the way of 
a subjective complaint or objective clinical finding, the 
veteran has not demonstrated a current disability due to 
hearing loss or tinnitus.  See Watson, 4 Vet. App. at 314.   
And as the preponderance of the evidence is against his 
claims, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  
Accordingly, these appeals are denied.


ORDER

The claim for service connection for Hepatitis C virus is 
denied.

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for tinnitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


